DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendments received on 07/20/2022 have been entered.

Claim Objections
Claim 3 and claim 17 are objected to because of the following informalities:  The claim 3 and claim 17 are new claims. However, the claim 3 and claim 17 are not marked as “New” in the amendment.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the language “apparatus of claim 12” and “a placed occupied by the features” in claim 13 are not correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim 10 does not fall within at least one of the four categories of patent eligible subject matter because one machine-readable storage medium may be a carrier wave, a signal per se, and thus non-statutory (MPEP 2106 (I)) or  (MPEP 2106 Patent Subject Matter Eligibility (I)). Claim 10 recites a “one machine-readable storage medium” which may encompass transitory media such as, carrier wavers.
Claims 11-15 are rejected under 35 U.S.C. 101 for the same reason as claim 10 since they directly or indirectly incorporate the steps of claim 10 which are not tired to a valid statutory category and the individual claims do not add any features that are tired to any of the four statutory categories of invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20130077821 A1) and in view of Stefanovic (US 20140037141 A1).
Regarding to claim 2 (New), Chen discloses an apparatus (Fig. 2; [0038]: imaging system 202 and image processing system 204; Image processing system 204 processes images 206 generated by imaging system 202; Fig. 11; [0159]: a data processing system; one or more computers in computer system) comprising:
at least one memory ([0051]:  Image buffer and a circular buffer are memory; Fig. 11; [0160]: memory 1106; [0161]:  memory 1106; a random-access memory; non-volatile storage device);
computer readable instructions (Fig. 11; [0160]: execute instructions for software that may be loaded into memory 1106; [0165]: instructions for the operating system, applications, programs, either alone or in any combination are located in storage devices 1116);
at least one processor to execute the computer readable instructions to at least (Fig. 11; [0160]: processor unit 1104 executes instructions for software that is loaded into memory 1106; a number of processors, a multi-processor core):
detect features in a first set of lines of image data stored in a circular storage buffer accessible to the at least one processor ([0056]: a circular buffer; background transformation buffer 236 has length N and is in the form of a circular buffer; [0057]: detect and track number of moving objects 211 in scene 208 in one or more of images 206, i.e. a first set of image data; detect and track number of moving objects 211; [0060]: object mask buffer 246 has length N and also is the form of a circular buffer; [0062]: moving object 245, i.e. a first set of image data, is detected in an image in images 206; [0069]: object transformation buffer 252 has length N and also is in the form of a circular buffer; a different object transformation buffer is generated for each moving object detected in images 206, i.e. first set of image data), the circular storage buffer to store fewer than a total number of lines of the image data ([0051]: a circular buffer is a buffer of fixed length; when the buffer is full, a circular buffer overwrites the oldest data in the buffer with a newer image data; [0056]: background transformation buffer 236 has length N and is in the form of a circular buffer; [0060]: object mask buffer 246 has length N and is in  the form of a circular buffer; [0112]: estimates the final value for pixel 718 using set of previous images 230 stored in image buffer); and 
track at least some of the features in a newer set of lines of image data stored in the circular storage buffer ([0053]: current image 228 is stored in the first element in image buffer 224, while set of previous images 230 are stored in the elements after the first element in image buffer 224; [0056]: a circular buffer; [0057]: track number of moving objects 211 in scene 208 in one or more of images 206; [0060]: object mask buffer 246 has length N and also is the form of a circular buffer; [0062]: tracks are generated for different images; [0063]: track 244 includes a location at which moving object 245 is depicted in the corresponding image; [0069]: a different object transformation buffer may be generated for each moving object detected in images 206, i.e. newer set of image data; [0071]: current image 228 in sequence of images 226 is stored in image buffer 224; Fig. 7; [0113]: determines whether pixel 720 for square 714 in grid 702 corresponding to pixel 718 in square 716 of grid 712 is for a background in selected image 700 or a moving object in selected image 700), the first set of lines of image data overwritten in the circular buffer by the newer set of lines of image data ([0051]: a circular buffer is a buffer of fixed length; when the buffer is full, a circular buffer overwrites the oldest data in the buffer with a newer image data; [0056]: background transformation buffer 236 has length N and is in the form of a circular buffer; [0060]: object mask buffer 246 has length N and is in  the form of a circular buffer).
Chen fails to explicitly disclose second set.
In same field of endeavor, Stefanovic teaches second set of lines of image data (Fig. 5; [0064]: the objects 12 and 13 then continue to move; an object in the circular buffer 20 that has been stored the longest is overwritten by a second object which leaves the ROI;  the number of overwritten objects is also stored; [0076]: Objects identified in the images are stored in the memory 24 by the control unit 23; the object is shifted from the memory 24 into the circular buffer 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to include second set of lines of image data as taught by Stefanovic. The motivation for doing so would have been to evaluate the number of tracks arranged in a specific image region; to overwrite an object in the circular buffer 20 that has been stored the longest in a circular buffer using a second object; to store the number of overwritten objects; to shift the object from the memory 24 into the circular buffer 25 as taught by Stefanovic in Fig. 5 and paragraphs [0015], [0064], and [0076]. 

Regarding to claim 10 (New), Chen discloses at least one machine-readable storage medium including at least one machine-readable memory, machine-readable storage disc, or machine readable storage device, the at least one machine-readable storage medium comprising machine- readable instructions that, when executed, cause one or more processors to at least (Fig. 2; [0038]: imaging system 202 and image processing system 204; Image processing system 204 processes images 206 generated by imaging system 202; [0051]:  Image buffer and a circular buffer are memory; Fig. 11; [0159]: a data processing system; one or more computers in computer system; Fig. 11; [0160]: memory 1106; execute instructions for software that may be loaded into memory 1106; [0161]: memory 1106; a random access memory; non-volatile storage device; Fig. 11; [0165]: instructions for the operating system, applications, programs, either alone or in any combination are located in storage devices 1116):
The rest limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject rest limitations. 

Regarding to claim 15 (New), Chen in view of Stefanovic discloses the at least one machine-readable storage medium of claim 10, 
wherein each of the features is represented as a set of pixel coordinates and an integer score (Chen; [0009]: a plurality of pixels in a region of interest is identified in the selected image; [0010]: second values are identified for a second portion of the plurality of pixels using the selected image; the second portion of the plurality of pixels corresponds to the moving object in the selected image; [0029]: a plurality of pixels in a region of interest is identified in the selected image; [0054]: a common coordinate system;  [0063]: an x-y coordinate system for the image; Fig. 7; [0112]: the center of square 716 in grid 712 is pixel 718; [0113]: determine whether the value for pixel 720 for square 714 indicates that pixel 720).

Regarding to claim 16 (New),  Chen discloses a method (Fig. 2; [0038]: imaging system 202 and image processing system 204; Image processing system 204 processes images 206 generated by imaging system 202; Fig. 11; [0159]: a data processing system; one or more computers in computer system) comprising:
sorting, with at least one processor, the features ([0102]: align features of the moving object detected in images 316, 318, 320, 322, and 344, respectively, with features of the moving object detected in image 344; [0121]: align features of the background in one image in the sequence of images to the features of the background in the selected image; [0128]: align features of the background in a previous image to features of the background in the current image); and
the rest claim limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 16. 

Claims 3-7, 11, 14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20130077821 A1) in view of Stefanovic (US 20140037141 A1), and further in view of Lu (US 20160379375 A1).
Regarding to claim 3, Chen in view of Stefanovic discloses the apparatus of claim 2,
Chen in view of Stefanovic fails to explicitly disclose wherein the at least one processor is to sort the features to identify ones of the features to be tracked.
In same field of endeavor, Lu teaches wherein the at least one processor is to sort the features to identify ones of the features to be tracked ([0015]: sort matching feature points; select four pairs of matching feature points with largest quantities of interior points; [0020]: the candidate matching feature point set between the first image and the second image; [0025]: sort matching feature points included in the matching feature point set according to a similarity of matching feature points in local image windows between two consecutive frames; successively sample four pairs of matching feature points according to descending order of similarities; [0026]: each pair of matching feature points in the local coordinate system of each frame; [0028]: by a processor; [0035]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Stefanovic to include wherein the at least one processor is to sort the features to identify ones of the features to be tracked as taught by Lu. The motivation for doing so would have been to sort matching feature points included in the matching feature point set according to a similarity of matching feature points in local image windows between two consecutive frames; to improve tracking precision as taught by Lu in paragraphs [0025], [0038] and [0103].

Regarding to claim 4 (New),  Chen in view of Stefanovic  and Lu discloses the apparatus of claim 3, wherein the at least one processor is to sort the features in an order based on characteristics of the features (Lu; [0015]: successively sample four pairs of matching feature points according to descending order of similarities and estimate a motion parameter; select four pairs of matching feature points with largest quantities of interior points; [0025]: successively sample four pairs of matching feature points according to descending order of similarities; [0035]).

Regarding to claim 5 (New), Chen in view of Stefanovic  and Lu discloses the apparatus of claim 4, wherein the characteristics include at least one of corner strength, or goodness (Lu; [0015]: select four pairs of matching feature points with largest quantities of interior points; [0025]:  descending order of similarities; similarities are goodness [0035]).

Regarding to claim 6 (New), Chen in view of Stefanovic  and Lu discloses the apparatus of claim 4, wherein the at least one processor is to select the at least some of the features to be tracked based on the sort of the features (Lu; [0015]: select four pairs of matching feature points with largest quantities of interior points; [0025]: select four pairs of matching feature points with largest quantities of interior points; [0035]).

Regarding to claim 7 (New), Chen in view of Stefanovic  and Lu discloses the apparatus of claim 6, wherein the at least some of the features to be tracked are fewer in number than a total number of the features (Stefanovic; [0038]: only objects in a specific sub-region of the images are classified as tracks to be taken into consideration or if only tracks assigned an object arranged in the sub-region are taken into consideration when determining the number of stored tracks.).
Chen in view of Stefanovic  and Lu further discloses wherein the at least some of the features to be tracked are fewer in number than a total number of the features (Lu; [0015]: select four pairs of matching feature points with largest quantities of interior points; [0025]:  successively sample four pairs of matching feature points according to descending order of similarities; [0035]).

Regarding to claim 11 (New),  the claim limitations are similar to claim 3 and claim 4. Therefore, same rational used to reject claim 3 and claim 4 are used to reject claim 11.

Regarding to claim 14 (New),  Chen in view of Stefanovic discloses the at least one machine-readable storage medium of claim 10, wherein, the instructions, when executed, cause the at least one processor to (same as rejected in claim 2):
Chen in view of Stefanovic fails to explicitly disclose:
to determine when a threshold number of the features have been detected; and sort the features when the threshold number of features have been detected. 
In same field of endeavor, Lu teaches:
to determine when a threshold number of the features have been detected ([0015]: four are a threshold; select four pairs of matching feature points with largest quantities of interior points; [0020]: the candidate matching feature point set between the first image and the second image; [0025]: sort matching feature points included in the matching feature point set according to a similarity of matching feature points in local image windows between two consecutive frames; successively sample four pairs of matching feature points according to descending order of similarities; [0035]); and 
sort the features when the threshold number of features have been detected ([0015]: four are a threshold; successively sample four pairs of matching feature points according to descending order of similarities, and estimating a motion parameter; [0025]:  successively sample four pairs of matching feature points according to descending order of similarities; [0035]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Stefanovic to include to determine when a threshold number of the features have been detected; and sort the features when the threshold number of features have been detected as taught by Lu. The motivation for doing so would have been to sort matching feature points included in the matching feature point set according to a similarity of matching feature points in local image windows between two consecutive frames; to improve tracking precision as taught by Lu in paragraphs [0025], [0038] and [0103].

Regarding to claim 17,  Chen in view of Stefanovic discloses the method of claim 16,
Chen in view of Stefanovic fails to explicitly disclose including identifying the at least some of the features to be tracked based on the sorting of the features.
In same field of endeavor, Lu teaches including identifying the at least some of the features to be tracked based on the sorting of the features ([0015]: four are a threshold; select four pairs of matching feature points with largest quantities of interior points; [0020]: the candidate matching feature point set between the first image and the second image; [0025]: sort matching feature points included in the matching feature point set according to a similarity of matching feature points in local image windows between two consecutive frames; successively sample four pairs of matching feature points according to descending order of similarities; [0026]: each pair of matching feature points in the local coordinate system of each frame; [0028]: by a processor; [0035]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Stefanovic to include including identifying the at least some of the features to be tracked based on the sorting of the features as taught by Lu. The motivation for doing so would have been to sort matching feature points included in the matching feature point set according to a similarity of matching feature points in local image windows between two consecutive frames; to improve tracking precision as taught by Lu in paragraphs [0025], [0038] and [0103].

Regarding to claim 18 (New), the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 18.

Regarding to claim 19 (New), the claim limitations are similar to claim limitations recited in claim 5. Therefore, same rational used to reject claim 5 is also used to reject claim 19. 

Claims 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20130077821 A1) in view of Stefanovic (US 20140037141 A1), in view of Lu (US 20160379375 A1), and further in view of Horikawa (US 6091420 A).
Regarding to claim 8 (New), Chen in view of Stefanovic and Lu discloses the apparatus of claim 3, the respective score associated with each feature to indicate a strength or weakness of at least one of the characteristics of the feature (Lu; [0015]: successively sample four pairs of matching feature points according to descending order of similarities, and estimate a motion parameter; select four pairs of matching feature points with largest quantities of interior points; [0025]:  successively sample four pairs of matching feature points according to descending order of similarities; [0035]).
Chen in view of Stefanovic  and Lu fails to explicitly disclose:
wherein the at least one processor is to populate a histogram with the features based on a respective score associated with each of the features.
In same field of endeavor, Horikawa teaches:
wherein the at least one processor is to populate a histogram with the features based on a respective score associated with each of the features (col. 3, lines 15-20: FIGS. 10A and 10B illustrate other edge histogram operations; Fig. 9, lines 55-65: the number of distribution histogram is based on score as illustrated in Fig. 9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Stefanovic  and Lu to include wherein the at least one processor is to populate a histogram with the features based on a respective score associated with each of the features as taught by Horikawa. The motivation for doing so would have been to sort evaluated values of the edges using heap sorting method; to improve the model quality as taught by Horikawa in col. 8, lines 11-15 and col. 10, lines 5-15.

Regarding to claim 12 (New),  The at least one machine-readable storage medium of claim 10, wherein, the instructions, when executed, cause the at least one processor  (same as reject in claim 2), the score to indicate a strength or weakness of a characteristic of the feature (Lu; [0015]: successively sample four pairs of matching feature points according to descending order of similarities, and estimate a motion parameter; select four pairs of matching feature points with largest quantities of interior points;  [0025]:  successively sample four pairs of matching feature points according to descending order of similarities; [0035]).
Chen in view of Stefanovic and Lu fails to explicitly disclose:
to populate a histogram with the features based on a score associated with each of the features.
In same field of endeavor, Horikawa teaches:
to populate a histogram with the features based on a score associated with each of the features (col. 3, lines 15-20: FIGS. 10A and 10B illustrate other edge histogram operations; Fig. 9, lines 55-65: the number of distribution histogram is based on score as illustrated in Fig. 9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Stefanovic and Lu to include to populate a histogram with the features based on a score associated with each of the features as taught by Horikawa. The motivation for doing so would have been to sort evaluated values of the edges using heap sorting method; to improve the model quality as taught by Horikawa in col. 8, lines 11-15 and col. 10, lines 5-15. 

Claims 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20130077821 A1) in view of Stefanovic (US 20140037141 A1), in view of Lu (US 20160379375 A1), and further in view of Kamath (US 20150067008 A1).
Regarding to claim 9 (New), Chen in view of Stefanovic  and Lu discloses the apparatus of claim 8, wherein the at least one processor is to (same as rejected in claim 1):
Chen in view of Stefanovic and Lu fails to explicitly disclose:
sort the features based on the histogram; and
select the at least some of the features based on at least one bin of the histogram.
In same field of endeavor, Kamath teaches:
sort the features based on the histogram ([0030]: create a histogram for the block and thus finding the median; Fig. 4D; [0042]: the exact orientation of the diagonal portion depends on which order, ascending or descending, the vertical and horizontal sorts are done in); and
select the at least some of the features based on at least one bin of the histogram (Fig. 4D[0042]: order, ascending or descending; the diagonal portion includes thirteen pixels of newly ordered 5.times.5 array 420 that are selected and have to be sorted again; [0073]: the order of sorting, i.e. ascending or descending; Fig. 10B; [0076]: the mid value diagonal portion is first sorted 1010 in ascending or descending order).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Stefanovic and Lu to include sort the features based on the histogram; and select the at least some of the features based on at least one bin of the histogram as taught by Kamath. The motivation for doing so would have been to operate efficiently within SIMD processor constraints; to perform sort efficiently on the SIMD processor as taught by Kamath in paragraphs [0038] and [0040].

Regarding to claim 13 (New),  Chen in view of Stefanovic and Lu discloses the at least one machine-readable storage medium of claim 10, apparatus of claim 12, wherein the instructions, when executed, cause the at least one processor (same as rejected in claim 2) 
Chen in view of Stefanovic and Lu fails to explicitly disclose:
to sort the detected features based on the histogram and to select the at some of the features to be tracked based on a placed occupied by the features in the histogram.
In same field of endeavor, Kamath teaches:
to sort the detected features based on the histogram ([0030]: create a histogram for the block and thus finding the median; Fig. 4D; [0042]: the exact orientation of the diagonal portion depends on which order, ascending or descending, the vertical and horizontal sorts are done in) and to select the at some of the features to be tracked based on a placed occupied by the features in the histogram (Fig. 4D[0042]: order, ascending or descending; the diagonal portion includes thirteen pixels of newly ordered 5.times.5 array 420 that are selected and have to be sorted again; [0073]: the order of sorting, i.e. ascending or descending; Fig. 10B; [0076]: the mid value diagonal portion is first sorted 1010 in ascending or descending order).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Stefanovic and Lu to include to sort the detected features based on the histogram and to select the at some of the features to be tracked based on a placed occupied by the features in the histogram as taught by Kamath. The motivation for doing so would have been to operate efficiently within SIMD processor constraints; to perform sort efficiently on the SIMD processor as taught by Kamath in paragraphs [0038] and [0040].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20130077821 A1) in view of Stefanovic (US 20140037141 A1), and further in view of Horikawa (US 6091420 A).
Regarding to claim 20 (New),  the claim limitations are similar to claim 12. Therefore, same rational used to reject claim 12 is also used to reject claim 20. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20130077821 A1) in view of Stefanovic (US 20140037141 A1), in view of Horikawa (US 6091420 A), and further in view of Kamath (US 20150067008 A1).
Regarding to claim 21 (New),  Chen in view of Stefanovic and Horikawa discloses the method of claim 20, 
Chen in view of Stefanovic and Horikawa fails to explicitly disclose wherein the sorting of the features is based on the histogram, and the method includes selecting the at least some of the features being tracked based on the sorting.
In same field of endeavor, Kamath teaches:
wherein the sorting of the features is based on the histogram ([0030]: create a histogram for the block and thus finding the median; Fig. 4D; [0042]: the exact orientation of the diagonal portion depends on which order, ascending or descending, the vertical and horizontal sorts are done in) and the method includes selecting the at least some of the features being tracked based on the sorting (Fig. 4D[0042]: order, ascending or descending; the diagonal portion includes thirteen pixels of newly ordered 5.times.5 array 420 that are selected and have to be sorted again; [0073]: the order of sorting, i.e. ascending or descending; Fig. 10B; [0076]: the mid value diagonal portion is first sorted 1010 in ascending or descending order).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Stefanovic and Horikawa to include wherein the sorting of the features is based on the histogram, and the method includes selecting the at least some of the features being tracked based on the sorting as taught by Kamath. The motivation for doing so would have been to operate efficiently within SIMD processor constraints; to perform sort efficiently on the SIMD processor as taught by Kamath in paragraphs [0038] and [0040].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616